Citation Nr: 0409266	
Decision Date: 04/09/04    Archive Date: 04/16/04	

DOCKET NO.  93-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hands. 

2.  Entitlement to service connection for impotence. 

3.  Entitlement to service connection for residuals of a 
fracture of the right forearm. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a left spermatocelectomy. 

7.  Entitlement to an increased rating for arteriosclerotic 
heart disease with hypertension, currently evaluated as 30 
percent disabling. 

8.  Entitlement to an increased (compensable) rating for 
varicose veins.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran appealed a February 2000 Board decision denying 
service connection for arthritis of both hands, impotence, 
disability manifested by low back pain, residuals of a 
fracture of the right forearm, and tinnitus.  The United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint remand, vacating and remanding the Board's decision.

A May 2002 Board decision granted service connection for 
arthritis of the lumbar spine and denied service connection 
for arthritis of both hands, impotence, residuals of a 
fracture of the right forearm, and tinnitus, and increased 
ratings for arthritis of the right knee and postoperative 
residuals of a left spermatocelectomy.  The veteran appealed 
that decision.  The Court granted a joint motion vacating and 
remanding the Board's decision.  

A Board August 1995 remand referred several issues to the RO 
for the issuance of a statement of the case.  In the February 
2000 decision the Board again remanded those issues for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Those issues remain in remand 
status.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The record reflects that it has been some time since the 
veteran has been afforded VA examinations to determine the 
nature and extent of service-connected disabilities currently 
before the Board on appeal.  The report of an April 2000 VA 
cardiac examination reflects that the veteran reported that 
he saw his physician every six months.  Records relating to 
treatment of the veteran, in recent years, are not a part of 
the claims file.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
both private and VA, that have provided 
him health care for arthritis of both 
hands, impotence, residuals of a fracture 
of the right forearm, tinnitus, arthritis 
of the right knee, postoperative 
residuals of a left spermatocele, 
arteriosclerotic heart disease with 
hypertension, and varicose veins from 
January 1996 until the present.  The RO 
should attempt to obtain copies of all 
records identified by the veteran.  

3.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
arthritis of the hands, impotence, 
residuals of a fracture of the right 
forearm, and tinnitus.  The claims file 
must be made available to the examiner 
for review and the examination review 
should reflect that such review was 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran currently has arthritis of both 
hands, impotence, residuals of a fracture 
of the right forearm, or tinnitus.  If it 
is determined that the veteran has any of 
these disabilities, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that arthritis of the hands, impotence, 
residuals of a fracture of the right 
forearm, or tinnitus are related to the 
veteran's active service.  If currently 
manifested arthritis of the hands, 
impotence, residuals of a fracture of the 
right forearm, or tinnitus cannot be 
medically linked or attributed to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's arteriosclerotic 
heart disease with hypertension, 
postoperative residuals of a left 
spermatocele, and varicose veins.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examination report 
should reflect all symptoms relating to 
the veteran's postoperative residuals of 
a left spermatocele, arteriosclerotic 
heart disease with hypertension, and 
varicose veins.  With respect to the 
arteriosclerotic heart disease with 
hypertension the examiner should provide 
the level of activity (expressed in METs 
and supported by specific examples, such 
as slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  With respect to 
varicose veins the examiner should 
indicate whether the varicose veins are 
asymptomatic, palpable, or visible; 
whether there is intermittent edema of 
extremity, or aching and fatigue in the 
leg after prolonged standing, or walking 
with symptoms relieved by elevation of 
extremity or compression hosiery; whether 
there is persistent edema incompletely 
relieved by elevation of extremity with 
or without beginning stasis pigmentation 
or eczema; whether there is persistent 
edema and stasis pigmentation or eczema 
with or without intermittent ulceration; 
whether there is persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration; or whether there is massive 
board-like edema with constant pain at 
rest.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected arthritis of the right 
knee.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should provide all symptoms 
relating to the veteran's arthritis of 
the right knee, including setting forth 
the degrees of excursion, any limitation 
of motion of the right knee.  The 
examiner is also requested to:  (1)  
Express an opinion as to whether pain 
that is related to the veteran's service-
connected arthritis of the right knee 
could significantly limit the functional 
ability of the right knee during flare-
ups, or when the right knee is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
arthritis of the right knee, the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

6.  Then, the RO should readjudicate the 
issues on appeal with appropriate 
consideration of changes to the rating 
criteria relating to cardiovascular 
disorders, effective January 12, 1998.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




